 1

 2

 3

 4   SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 5    James P. Hill, SBN 90478
      Christopher V. Hawkins, SBN 222961
 6    Kathleen A. Cashman-Kramer, SBN 128861
     600 B Street, Suite 1700
 7   San Diego, California 92101
     Telephone: (619) 233-4100
 8   Fax:         (619) 231-4372
 9   Counsel for Debtor and Debtor in Possession,
     Vestavia Hills, Ltd., dba Mount Royal Towers
10

11                     UNITED STATES BANKRUPTCY COURT
12                     SOUTHERN DISTRICT OF CALIFORNIA
13   In re                                  )   CASE NO. 20-00018-LA11
                                            )
14   VESTAVIA HILLS, Ltd., dba Mount        )   Chapter 11
                                            )
15   Royal Towers,                          )   NOTICE TO ALL CREDITORS
                                            )   AND PARTIES IN INTEREST OF
16                     Debtor.              )   DATE FIXED AS LAST DATE FOR
                                            )   FILING PROOFS OF CLAIMS OR
17                                          )   INTERESTS FOR CHAPTER 11
                                            )   ADMINISTRATIVE CLAIMS:
18                                          )   APRIL 9, 2021
                                            )
19                                          )
                                            )   Date: none required
20                                          )   Time: none required
                                            )
21                                          )
                                            )   United States Bankruptcy Court
22                                          )   325 West “F” Street
                                            )
23                                          )   San Diego, CA 92101-6991
                                            )   Judge: Hon. Louise DeCarl Adler
24                                          )
25
     TO: ALL ENTITIES WHO MAY HAVE CHAPTER 11 ADMINISTRATIVE
26
     CLAIMS AGAINST the Debtor Vestavia Hills, Ltd., dba Mount Royal Towers:
27

28
 1   PLEASE TAKE NOTICE THAT on January 3, 2020 (“Petition Date”), Vestavia
 2
     Hills, Ltd., dba Mount Royal Towers (“Debtor”) filed a voluntary petition for relief
     under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for
 3   the Southern District of California (“Court”).
 4
             Pursuant to an order of the Court entered on March 1, 2021 [ECF No. 470]
 5   (“Administrative Claims Bar Date Order”), the deadline for any person or entity
 6   (including, without limitation, each individual, partnership, joint venture, limited
     liability company, corporation, estate, trust, or governmental unit) asserting a claim
 7   against the Debtor, including, without limitation, ad valorem tax claims, which claim
 8   was incurred, arose, or became due after the Petition Date, and remains unpaid, to file
     proofs of claim against the Debtor is Friday, April 9, 2021 (“Administrative Claims
 9   Bar Date”). The Administrative Claims Bar Date1 applies to all claims against the
10   Debtor that arose after the Petition Date; provided however, that the Bar Dates do not
     apply to the “Excluded Claims” listed below.
11

12 Unless your claim falls into one of the “Excluded Claims” categories listed below, and
   your claim accrued after the Petition Date, you MUST file a proof of claim if you
13 have a claim2 against the Debtor that arose after the Petition Date.

14
   Excluded Claims. The Administrative Claims Bar Date Order provides that creditors
15 do NOT have to file proofs of claim by the Administrative Claims Bar Date for the

16 following types of claims (collectively, the “Excluded Claims”):

17             Claims of the U.S. Trustee for fees payable pursuant to 28 U.S.C. § 1930;
18              Claims for which a proof of post-petition administrative priority claim
     against the Debtor has been properly filed;
19             Claims of any and all professionals retained in this Chapter 11 case by the
20   Debtor who assert administrative claims for fees and expenses subject to the Court’s
     approval pursuant to sections 330 and 331 of the Bankruptcy Code;
21             Claims of any party that is exempt from filing a filing a proof of claim
22   pursuant to an order of the Court in these this Chapter 11 case, including without
     limitation any order approving post-petition debtor in possession financing;
23

24

25   1
      Capitalized terms not defined herein shall have the meanings ascribed to them in the motion for entry of the Bar Date
     Order filed on April 29, 2020 [Dkt. No. 235].
26
     2
      Under section 101(5) of the Bankruptcy Code and as used herein, the word “claim” means: (a) a right to payment, whether
27   or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
     undisputed, legal, equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such
28   breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,
     contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

                                                                  1
 1           Any claim that has been paid in full by the Debtor pursuant to the
 2
   Bankruptcy Code or in accordance with an order of the Court; and
             Any claim against the Debtor that has been allowed by an order of the
 3 Court, entered on or before the applicable Administrative Claims Bar Date.

 4   You need not file a proof of claim at this time for any Excluded Claim. The Court may
 5   enter one or more separate orders at a later time requiring creditors to file proofs of
     claim for some kinds of Excluded Claims and setting related deadlines. If the Court
 6
     does enter such an order, you will receive notice of it.
 7
     THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN
 8   THAT YOU HAVE A CLAIM OR THAT THE DEBTOR BELIEVES YOU
 9
     HAVE A CLAIM.

10   CONSEQUENCES OF MISSING THE DEADLINE FOR FILING CLAIMS:
     EXCEPT WITH RESPECT TO EXCLUDED CLAIMS (AS DESCRIBED
11   ABOVE), IF YOU FAIL TO TIMELY FILE A PROOF OF ON THE
12   ADMINISTRATIVE CLAIMS BAR DATE ON ACCOUNT OF ANY CLAIM
     YOU WISH TO ASSERT AGAINST THE DEBTOR, THEN YOU WILL NOT,
13   WITH RESPECT TO SUCH CLAIM, BE TREATED AS A CREDITOR FOR
14   VOTING OR DISTRIBUTION PURPOSES WITH RESPECT TO THE
     CHAPTER 11 CASE.
15

16
     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTOR SHOULD
     CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED
17   BY THIS NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A
18
     PROOF OF CLAIM.

19
     Dated:    March 4, 2021                  SULLIVAN HILL REZ & ENGEL
20                                            A Professional Law Corporation
21                                            By:    /s/James P. Hill
                                                     James P. Hill
22                                                   Attorneys for Debtor and Debtor in
                                                     Possession, Vestavia Hills, Ltd., dba
23                                                   Mount Royal Towers
24

25

26

27

28


                                                2
